— Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered April 18, 1977, convicting him of attempted sexual abuse in the first degree, upon a guilty plea, and imposing sentence. Case remanded to the Criminal Term to hear and report on the issue of whether the defendant was denied a speedy trial, to be held before a Judge other than the one who presided at the plea and sentence, and appeal held in abeyance in the interim. No hearing was held at Criminal Term on the speedy trial issue, and the present record is inadequate (see People v Bakun, 62 AD2d 1062). Titone, J. P., Suozzi, Gulotta and Martuscello, JJ., concur.